DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the belt" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the belt" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7 and 8 recite the limitation "the seat belt."  There is insufficient antecedent basis for this limitation in the claims.
Claims 2-8 are deemed indefinite because they are dependent on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US Patent Number 6508510).
Regarding claim 1, Yamazaki discloses a child safety seat that is held in a vehicle by a vehicle seat belt, the child safety seat including; a seat shell (at least 10) comprising a base section and a backrest section; and a tensioning system (including 11) that acts to alter the effective path of travel of the vehicle seat belt; wherein the tensioning system comprises a pair of belt carriages (at least arms and slots of 12) for acting upon intermediate portions of the belt, and wherein the belt carriages are adjustably moveable relative to the seat shell such that the effective path of travel of the vehicle seat belt is able to be adjusted (this is the general manner of operation).  
Regarding claim 2, Yamazaki further discloses each belt carriage comprises a carriage belt slot (slot of 12) configured to act upon an intermediate portion of the belt.  
Regarding claim 6, Yamazaki further discloses the base section comprises an upper portion and a lower portion, and that the two portions house the belt tensioning system (the device is viewed as housed as claimed).

Regarding claim 8, Yamazaki further discloses each belt carriage further comprises a block (of 12) which extends into the belt slots of the base section, preventing insertion of the seat belt into the belt slots of the base section when each belt carriage is in a second position (the blocks of 12 are moved into the area of the slots to perform as claimed).

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not disclose a guide carriage arranged for motion with belt carriages as in claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/Primary Examiner, Art Unit 3636